      Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARY WILLIAMS, individually and on  *
behalf of all others similarly situated
                                    *
                                    *
            Plaintiff,              *
                                    *     CASE NO. 4:20-cv-1640
versus                              *
                                    *
AMBASSADORS, LLC                    *
and VICTORIA BRYANT                 *
                                    *     COLLECTIVE ACTION
            Defendants.             *
______________________________________________________________________________


                          COMPLAINT – COLLECTIVE ACTION

       Plaintiff Mary Williams, individually and on behalf of all other similarly situated current

and former employees of Defendants, brings this Collective Action against Defendants,

Ambassadors, LLC and Victoria Bryant, and alleges as follows:

                                      I.     OVERVIEW

       1.      Plaintiff brings claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§201, et seq. to recover unpaid overtime compensation under §16(b) of the FLSA. She brings

these claims as a collective action on behalf of herself and all current or former certified nurse

assistants (“CNAs”) and caregivers employed by Defendants during the last three (3) years, who

were not paid overtime for all hours worked in excess of forty (40) hours a week as required by §

207(a) of the FLSA (hereinafter referred to as “Collective Members”).

                            II.    JURISDICTION AND VENUE

       2.      This Court has federal question jurisdiction under 28. U.S.C. §1331 as this case is

brought pursuant to the FLSA, 29 U.S.C. §201, et seq.
          Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 2 of 8



           3.      Venue is proper in this District under 28 U.S.C. §1391(b)(2) as a substantial part of

the events giving rise to the claims at issue in this case occurred in this district.

           4.      Furthermore, Defendants’ principal office is located in this district.

                                                III.    PARTIES


Plaintiff


           5.      Plaintiff, Mary Williams, is a major individual domiciled in Harris County, Texas,

and has been employed by Defendants from approximately February 2016 through August 2019

as a CNA providing companionship services to Defendants’ clients.

           6.      Plaintiff has consented to filing the instant action. (Exhibit “A”).

Defendants

           7.      Together, Defendants have employed Plaintiff and those similarly situated as a

single enterprise and participated in employment decisions regarding the rights for which Plaintiff

and those similarly situated seek redress in this case.

Ambassadors, LLC

           8.      Defendant Ambassadors, LLC (hereinafter referred to as “Ambassadors”) is a

Texas domestic limited liability company with its principal place of business located at 2118

Oakdale Street, Houston, Texas 77004, and may be served through its registered agent, Ronald

Bryant at that same address.

           9.      Ambassadors provides companionship, personal home care, nutritional care, 24-

hour live-in care, transportation, household assistance, and hospice support services. 1




1
    https://www.ambassadorscare.com/ (last visited May 7, 2020).

                                                         2
       Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 3 of 8



        10.     At all relevant times, Ambassadors maintained control, oversight, and direction

over Plaintiff and those similarly situated, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, and other practices.

Victoria Bryant

        11.     Defendant Victoria Bryant (hereinafter referred to as “Bryant”) is a major

individual domiciled at 7205 Almeda Road, Apt. 301189, Houston, Texas 77054. She may be

served at that address or wherever she may be found.

        12.     Defendant Bryant is the owner and operator of Ambassadors.

        13.     At all relevant times, Defendant Bryant has been actively involved in managing the

operations of Ambassadors.

        14.     At all relevant times, Defendant Bryant has had control over Ambassadors’ pay

policies and the unlawful policies and practices alleged herein.

        15.     Defendant Bryant had authority over personnel and payroll decisions at

Ambassadors.

        16.     Defendant Bryant had the authority to stop any illegal pay practices that harmed

Plaintiff and similarly situated employees.

        17.     Defendant Bryant had the authority to enter into contracts on behalf of

Ambassadors.

        18.     Defendant Bryant has had the power to transfer the assets and liabilities of

Ambassadors.

        19.     Defendant Bryant has had the power to declare bankruptcy on behalf of

Ambassadors.

        20.     Defendant Bryant has had the power to close, shut down, and/or sell Ambassadors.



                                                   3
       Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 4 of 8



                          IV.     COLLECTIVE ACTION DEFINITION

       21.     The Collective of similarly situated employees sought to be certified under 29

U.S.C. §216(b) as a collective action is defined as:

                          All current and former certified nurse assistants,
                          caregivers, and other similarly-situated employees
                          employed by Ambassadors, LLC and/or Victoria
                          Bryant, who were not paid overtime wages for all
                          hours worked over forty (40) in a workweek within
                          the last three (3) years.

                             V.     COVERAGE UNDER THE FLSA

       22.     At all times hereinafter mentioned, Defendants are and have been an employer

within the meaning of 29 U.S.C. §203(d).

       23.     At all times hereinafter mentioned, Defendants are and have been an enterprise

within the meaning of 29 U.S.C. §203(r).

       24.     At all pertinent times, Defendants have been an enterprise engaged in commerce or

in the production of goods or services for commerce within the meaning of 29 U.S.C. §203(s)(1).

       25.     Upon information and belief, Defendants have had an annual gross volume of sales

made or business done of not less than $500,000 (exclusive of excise taxes at the retail level which

are separately stated).

       26.     At all times hereinafter mentioned, Plaintiff, and all those similarly situated, were

individual employees engaged in commerce or in the production of goods for commerce as

required by 29 U.S.C. §207.

                                           VI.    FACTS

       27.     Plaintiff and the Collective Members were employed by Defendants as CNAs and

caregivers who provided companionship services for the elderly, ill or disabled.




                                                  4
      Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 5 of 8



       28.     Plaintiff’s hours varied from week to week during her employment with

Defendants, but she regularly worked more than forty (40) hours in a workweek.

       29.     Upon information and belief, the Collective Members were also regularly

scheduled to and did work more than forty (40) hours in a workweek.

       30.     Defendants paid straight time for all hours worked and failed to pay an overtime

premium for all hours worked over forty (40) in a workweek.

       31.     For instance, during the workweek of May 20, 2019 to May 26, 2019, Plaintiff

worked fifty-two (52) hours. She was paid straight time for all hours worked but was denied an

overtime premium for the twelve (12) hours she worked over forty (40) during that workweek.

       32.     For the workweek of June 3, 2019 to June 9, 2019, Plaintiff was worked sixty-one

and one-quarter (61.25) hours. Plaintiff was not paid an overtime premium for the twenty-one and

one-quarter (21.25) hours worked in excess of forty (40) during that workweek.

       33.     Neither Plaintiff nor the Collective Members were compensated in accordance with

the FLSA because they were not paid overtime wages for all hours worked, in excess of forty (40)

hours in a workweek for all weeks worked.

       34.     Plaintiff is aware of other current and former employees of Defendants who were

subject to the same payroll practice.

       35.     Pursuant to the FLSA, 29 U.S.C. §207, employers are generally required to pay

overtime compensation at an hourly rate of 150% of an employee’s regular rate of pay for hours

worked over forty (40) in a workweek.

       36.     Defendants have violated, and are violating, the provisions of Section 7 of the

FLSA, 29 U.S.C. §§ 207 and 215(a)(2), by not paying its home healthcare workers, like Plaintiff

and the Collective Members, overtime.



                                               5
      Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 6 of 8



       37.     Defendants knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of failing to pay Plaintiff and the Collective Members overtime compensation for

all hours worked over forty (40) by failing to pay in the past three (3) years.

                      VII.       COLLECTIVE ACTION ALLEGATIONS

       38.     Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

       39.     Defendants’ practice and policy of not paying overtime affects Plaintiff and the

Collective Members and is a willful violation of the FLSA.

       40.     The Collective Members are victims of Defendants’ unlawful compensation

practices and are similarly situated to Plaintiff in terms of job duties, pay and employment

practices.

       41.     Defendants’ failure to pay overtime compensation as required by the FLSA results

from a generally applicable, systematic policy and practice and is not dependent on the personal

circumstances of any individual employee. Thus, Plaintiff and the Collective Members are

similarly situated employees.

       42.     The specific job titles or precise job requirements of the Collective Members does

not prevent collective treatment. All employees, regardless of their precise job requirements or

rates of pay, are entitled to be properly compensated for all hours worked in excess of forty (40)

hours per workweek at the overtime rate. Although the issue of damages may be individual in

character, there is no detraction from the common nucleus of liability facts.

       43.     The precise size and the identity of the Collective should be ascertainable from the

business records, payroll and/or employee or personnel records of Defendants.

                         VIII.    JOINT EMPLOYER ALLEGATIONS



                                                  6
      Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 7 of 8



       44.     At all times pertinent hereto, specifically including the Collective period,

Defendant Bryant was an owner, manager and/or executive officer of Ambassadors.

       45.     Defendant Bryant exercised supervisory and managerial responsibilities and

substantial control over the terms and conditions of Plaintiff and the Collective Members’ work

including, but not limited to, assigning work, hiring and firing employees.

       46.     Further, Defendant Bryant is or was solely and jointly responsible for the

administration of the business affairs of Ambassadors and exercised complete control over the

work situation and conditions of its employees.

       47.     Defendant Bryant is jointly and solely responsible for the payroll practices of

Ambassadors including, but not limited to, the payroll practices complained of herein.

       48.     Defendant Bryant was vested with authority to, and actually acted directly or

indirectly for, and had operational control over Ambassadors’ business activities including

managerial responsibilities for all aspects of operations and its employees.

       49.     Accordingly, Defendant Bryant is an “employer” under the FLSA and, as such, is

jointly and severally liable for damages for his failure to comply with the FLSA including all

damages claimed herein.

                                       RELIEF SOUGHT
       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays

for judgment in her favor and against Defendants as follows:

       1.      For an Order recognizing this proceeding as a collective action under §216(b) of

the FLSA and ordering notice to the Collective Members at the earliest opportunity to ensure

Collective Members’ claims are not lost to the FLSA statute of limitations;

       2.      For an Order finding Defendants liable for unpaid back wages due to Plaintiff and

the Collective Members and for liquidated damages equal in amount to the unpaid compensation;

                                                  7
Case 4:20-cv-01640 Document 1 Filed on 05/11/20 in TXSD Page 8 of 8



3.     For an award of costs of this action as provided under the FLSA;

4.     For an award of attorneys’ fees as provided under the FLSA;

5.     For an award of pre- and post-judgment interest; and

6.     For any and all other and further relief as may be necessary and appropriate.

                                 JURY DEMAND

Plaintiff demands a trial by jury.

                                     Respectfully Submitted:

                                     By: /s/ Philip Bohrer
                                            Philip Bohrer (Bar Roll No. 14089)
                                            phil@bohrerbrady.com
                                            Scott E. Brady (Bar Roll No. 24976)
                                            scott@bohrerbrady.com
                                            BOHRER BRADY, LLC
                                            8712 Jefferson Highway, Suite B
                                            Baton Rouge, Louisiana 70809
                                            Telephone: (225) 925-5297
                                            Facsimile: (225) 231-7000




                                        8
